Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 1 of 13 PageID 1
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 2 of 13 PageID 2




 action for forfeiture by virtue of 28 U.S.C. § 1355.

        3.      This Court has in rem jurisdiction over the Defendant Funds

 pursuant to:

                a.    28 U.S.C. § 1355(b)(1)(A), because pertinent acts or

 omissions giving rise to the forfeiture occurred in the Middle District of

 Florida; and

                b.    28 U.S.C. § 1355(b)(1)(B), because venue properly lies in

 the Middle District of Florida pursuant to 28 U.S.C. ' 1395.

        4.      Venue is proper in the United States District Court for the

 Middle District of Florida, pursuant to 28 U.S.C. § 1355(b)(1), because the

 acts or omissions giving rise to the forfeiture occurred in this district.

                           THE DEFENDANT IN REM

        5.      The Defendant Funds consist of approximately $126,880 in

 United States currency that was seized by law enforcement officers from a

 BMW sedan being driven by Quenita Harris on May 23, 2019 (Defendant

 Funds). The U.S. Department of Homeland Security took custody of the

 Defendant Funds, which remain in the custody of the United States.

        6.      As set forth in Supp=l Rule G(3)(b)(i), the Clerk of Court must

 issue a warrant to arrest the Defendant Funds if they are in the government’s

 possession, custody, or control.

                                          2
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 3 of 13 PageID 3




                          BASIS FOR FORFEITURE

       7.     The Defendant Funds are subject to forfeiture to the United

 States pursuant to 21 U.S.C. § 881(a)(6) because they constitute: (1) money

 furnished or intended to be furnished by a person in exchange for a controlled

 substance in violation of the Controlled Substances Act; (2) proceeds traceable

 to such an exchange; or (3) money used or intended to be used to facilitate a

 violation of the Controlled Substances Act.

                                    FACTS

       8.     The facts and circumstances supporting the forfeiture of the

 Defendant Funds have been provided by U.S. Department of Homeland

 Security Special Agent James R. Yost, who states as follows.

       9.     On May 23, 2019, Quenita Harris and Lorenzo Jovan Brown

 were travelling east (towards Miami) on Interstate 75 in a BMW sedan

 registered to Brown. Harris was driving and Brown was in the front passenger

 seat. A Deputy Sheriff noticed the BMW had an expired tag and pulled it

 over. While the deputy was explaining why he stopped the BMW, he smelled

 marijuana. For that reason, he asked Brown and Harris to exit the car. Once

 they complied, the deputy explained that he smelled marijuana and would

 therefore search the BMW sedan.



                                        3
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 4 of 13 PageID 4




       10.   In the vehicle, the deputy found a paper Gucci bag on the front

 passenger floorboard. Inside the Gucci bag the deputy found a second bag

 which contained $106,880 in currency, a loaded firearm, a small amount of

 marijuana, and a wallet which contained Brown’s credit cards and

 identification. There were no documents found that indicated the money had

 recently come from a bank (or any legitimate source) or any paperwork that

 reflected where the money might have come from. Brown admitted the

 firearm was his. Harris also had a handgun in her purse. The below

 photograph shows some of the currency (sitting atop a law enforcement

 vehicle) and the BMW sedan.




                                      4
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 5 of 13 PageID 5




 The following photograph shows the bag containing currency, Harris, Brown,

 and the BMW sedan.




        11.    The deputy asked to whom the currency belonged and Brown at

 first said it was his. Moments later, however, Brown claimed the currency

 belonged to Harris. Brown said there was about $120,000 in the bag and said

 the money was going to be used to purchase a boat in Miami. Miami is a

 source city for cocaine and a major money laundering hub for drug proceeds.

 While the deputy was speaking with Brown, a second deputy found another

 $20,000 on the rear floorboard of the BMW. All of the currency was bundled

 in currency straps.1



 1
  A currency strap, also known as currency band or bill strap, is a simple paper device
 designed to hold a specific denomination and number of banknotes. The American
 Bankers Association has a standard for both value and color. All bills greater than $1
 only come in straps of 100 count. The colors allow for quick accounting.

                                           5
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 6 of 13 PageID 6




        12.      The denominations of the 44 bundles of currency were as

 follows:

                       Denomination        Number of Bills      Total
                       $100                543                  $54,300
                       $50                 322                  $16,100
                       $20                 2,824                $56,480
        13.      In addition to the marijuana found in the bag with the currency

 and firearm, Brown had marijuana in his sock, which he removed and gave to

 the deputy.

        14.      Additional deputies arrived on the scene and separated Harris

 and Brown before interviewing them.

        15.      Harris explained that she was employed with Bayshore Memory

 Care in Naples, Florida (an assisted living facility focused on providing

 memory care for individuals with Alzheimer’s and other forms of dementia)

 where she was paid $16.50/hour.2 Harris said she was a Certified Nursing

 Assistant3 and had worked at Bayshore Memory Care for three years. Harris

 stated that before going to work for Bayshore Memory Care, she did private

 care nursing.


 2
  Assuming a 40 hour work week, this would amount to $660/week, before taxes.
 3
  A certified nursing assistant, or CNA, helps patients or clients with healthcare
 needs under the supervision of a Registered Nurse (RN) or a Licensed Practical
 Nurse (LPN).

                                          6
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 7 of 13 PageID 7




       16.    Harris said she was the owner of the seized currency, which she

 stated was between $120,000 and $127,000. Harris claimed she had saved

 $55,000-$60,000 and borrowed the rest to buy a boat in Miami. Harris stated

 she got the borrowed portion of the currency from “different friends” and had

 picked it up earlier that week. When asked who she had borrowed the money

 from, Harris said she did not want to give the deputy their names. When

 pressed, Harris claimed it was two friends that loaned her the money and she

 insisted that she did not know how they acquired the money. Harris asserted

 that she did not count the money she had borrowed and claimed she had “no

 idea” how much money she had until the first deputy counted the currency.

 Harris insisted that all of the currency was her money or money she borrowed

 from the two friends.

       17. Harris stated that she put currency straps on the money she had

 saved, but straps were already on the money she borrowed from her two

 friends. When asked where she got the currency straps, Harris at first said she

 didn’t know – claiming “you can get them anywhere.” Harris later changed

 her story and said she got the currency straps from Amazon.

       18.    Harris said it took her 15 to 20 years to save the $55,000-$60,000

 that she had saved and she claimed she kept the money in boxes and “different

 places.” She insisted that the money came from her house, not a bank or safe

                                        7
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 8 of 13 PageID 8




 deposit box. Harris claimed to have had “problems with [her] money come

 up missing in the bank.”

       19.    Harris claimed she was going to buy the boat as a business, but

 she did not have a specific type of boat in mind and she had not researched

 where she could purchase a boat. Harris said she was going to look for one

 “somewhere in Miami – anywhere but Naples.” Harris insisted she didn’t

 know where she was going to look and claimed the friends who loaned her

 money were “going in on the boat.”

       20.    When questioned, Harris claimed she had never received money

 from gambling, inheritance, or an insurance settlement. She claimed only

 that sometimes friends gave her money for “birthdays and stuff like that.”

       21.    Harris claimed she lived in an apartment and paid $1,110 per

 month for rent. Harris claimed that Brown did not live with her, although he

 fathered two of her three her children (Brown claimed to live with his parents).

       22.    Towards the end of her interview, Harris said she didn’t know if

 any of the money was Brown’s. However, she had earlier insisted that all of

 the currency was her money or money she borrowed from the two friends.

 When pressed, she said she did not think any of the money was Brown’s, but

 she didn’t know for sure.



                                        8
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 9 of 13 PageID 9




       23.    After interviewing Harris, the deputy interviewed Brown.

       24.    Brown said he owned the BMW that Harris was driving and they

 were going to Miami to look for a boat. When asked what kind of boat he

 was looking for, Brown said “a boat you can rent out . . . I don’t know what

 kind of boat . . . I mean a nice boat.” When asked whether he was looking for

 a sailboat, a pontoon boat, or a party boat, Brown responded that he was

 looking for a “party boat” and then clarified, “you gonna take whatever you

 find though.” Brown didn’t have a particular place in Miami where he was

 going to look, and didn’t know whether he was going to keep the boat in

 Miami or bring it back to Naples (his BMW did not have a tow package).

 Brown said that he and Harris had no plans to meet anyone in particular at

 any particular time. They were just going to look for a boat once they got to

 Miami.

       25.    When asked if any of the seized currency was his, Brown said

 “that’s her money, man. She saved half that money, borrowed the rest, man.” Brown

 claimed he had about $1,000 on his person and repeatedly and vociferously

 insisted, in clear and unambiguously language, that all of the seized currency

 was Harris’s money. Brown unequivocally asserted that none of the seized

 money was his. If fact, at one point Brown grew frustrated and shouted, “it’s

 NOT my money.”

                                         9
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 10 of 13 PageID 10




         26.    Brown admitted that he was the owner of both the loaded firearm

   and marijuana found in the bag that was located on the front passenger

   floorboard of the BMW (the same bag that contained the $106,880 and a

   wallet containing Brown’s credit cards and identification).

         27.    Brown said he owned no real property and had no investments.

   Brown claimed he owned a tee-shirt company and worked for a construction

   company.

         28.    After interviewing Harris and Brown, deputies seized the

   currency and gave Harris a receipt for the currency (Brown was given nothing

   since he denied any interest in the currency).

         29.    Harris and Brown left after Harris was issued a traffic warning

   for the expired registration.

         30.    Despite the fact that Brown admitted to possessing marijuana,

   Brown was not arrested.

         31.    Records from the Florida Department of Revenue indicate that

   since 2003, Harris’s reported wages were approximately $140,000.00.

         32.    Based on the totality of the circumstances, probable cause exists

   to believe that the Defendant Funds are subject to forfeiture to the United

   States under 21 U.S.C. ' 881(a)(6).



                                          10
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 11 of 13 PageID 11




                                   CONCLUSION

         38.    As required by Supp=l Rule G(2)(f), the facts set forth herein

   support a reasonable belief that the government will be able to meet its burden

   of proof at trial. Specifically, probable cause exists to believe that the

   Defendant Funds constitute: (1) money furnished or intended to be furnished

   by a person in exchange for a controlled substance in violation of the

   Controlled Substances Act; (2) proceeds traceable to such an exchange; or (3)

   money used or intended to be used to facilitate a violation of the Controlled

   Substances Act and are therefore subject to forfeiture pursuant to 21 U.S.C. §

   881(a)(6).

         WHEREFORE, pursuant to Supp=l Rule G, Plaintiff United States of

   America respectfully requests that process of forfeiture be issued against the

   Defendant Funds; that due notice be given to all interested parties to appear

   and show cause why the forfeiture should not be decreed; that the Defendant

   Funds be forfeited to the United States for disposition according to law; and




                                           11
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 12 of 13 PageID 12




   that the United States have such other and further relief as this case may

   require.

          Dated: October 2, 2019           Respectfully Submitted,

                                           MARJA CHAPA LOPEZ
                                           United States Attorney


                                    By:~
                                           JESA. MUENCH
                                           Assistant United States Attorney
                                           Florida Bar No. 472867
                                           400 North Tampa Street, Suite 3200
                                           Tampa, Florida 33602
                                           Telephone: (813) 274-6000
                                           E-mail: james.muench2@usdoj.gov




                                          12
Case 8:19-cv-02444-VMC-JSS Document 1 Filed 10/02/19 Page 13 of 13 PageID 13




                                   VERIFICATION

          I, James R. Yost, hereby verify and declare under penalty of perjury,

    that I am a U.S. Department of Homeland Security Special Agent, and

    pursuant to 28 U.S.C. § 1746, that I have read the foregoing Verified

    Complaint for Forfeiture in Rem and know the contents thereof, and that the

    matters contained in the Verified Complaint are true to my own knowledge

    and belief.

          The sources of my knowledge and information and the grounds of my

    belief are the official files and records of the United States, information

    supplied to me by other law enforcement officers, as well as my investigation

    of this case together with other U.S. Department of Homeland Security

    Special Agents and Task Force Officers.

           I hereby verify and declare under penalty of perjury that the foregoing is

    true and correct.

                          tS.\-
           Executed this __ day of October, 2019.




     ~.62Z.~
    J~Yost           ~
    Special Agent
    U.S. Department of Homeland Security




                                            13
